Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5, fig. 6B of Nomura teaches a wide band gap (WBG) power semiconductor system, comprising: a WBG power semiconductor device coupled to the gate driver and comprising a gate terminal configured to receive the switching drive signal [VGS] (fig. 6B shows response of WBG device receiving OV, >OV, and <OV at the gate), the WBG power semiconductor device configured to be switched in response to the switching drive signal, wherein the switching drive signal has one of three signal levels: a first voltage level higher than a zero voltage level [VGS>OV], a second voltage level lower than the zero voltage level [VGS<OV], and the zero voltage level [VGS=OV] at an arbitrary instant, so that the gate driver drives the WBG power semiconductor device with the three signal levels. Nomura does not teach the controller and gate driver with amplification and level shifting to generate the positive, negative, and OV levels. However, par. 336 of Kimura describes a circuit including a level shift circuit and operational amplifier to generate positive, negative, and OV voltages. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the voltage generation as taught in Kimura for the purpose of utilizing a suitable and well- known type of voltage generation. After the combination described above, the resulting combination teaches a controller configured to generate a switching control signal [that generating control signal to level shifter and amplifier]; a gate driver [520] configured to receive the switching control signal and generate a switching drive signal by amplifying and level- shifting the received switching control signal. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the gate driver is further configured to: supply the switching drive signal having the first voltage level to the gate terminal of the WBG power semiconductor device during a first time interval to turn on the WBG power semiconductor device; supply the switching drive signal having the second voltage level to the gate terminal of the WBG power semiconductor device during a second time interval in response to the switching control signal received from the controller, wherein the second time interval is longer than the first time interval; and supply the switching drive signal having the zero voltage level to the gate terminal of the WBG power semiconductor device during a third time interval.
Regarding claims 2-4, 6, 7, 9, and 10, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896